Citation Nr: 0610565	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remands the veteran's claims for further notice and 
assistance.  Although the additional delay is regrettable, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Notice

The veteran filed a claim for an increased rating of his 
service-connected PTSD in March 2001.  No notice has been 
sent to the veteran advising him of what information and 
evidence is necessary to support his claim for an increased 
disability rating.

In July 2001 the veteran filed a claim for a TDIU.  In March 
2002, the RO sent the veteran notice purportedly advising him 
of what evidence and information was necessary to 
substantiate a claim for a TDIU, but that letter in fact 
advised him of what evidence and information was necessary to 
substantiate a claim for service connection.  This letter is, 
therefore, inadequate to comply with VA's notice obligations.

Thus on remand, the RO should send to the veteran notice on 
both these claims advising him of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that he 
is expected to provide.  The notice must also ask him to 
provide any evidence in his possession that pertains to the 
claims that has not already been submitted.  38 C.F.R. § 
3.159(b)(1) (2004); see also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Assistance

It is almost four years since the veteran was examined for VA 
purposes in connection with his PTSD.  This is too remote to 
be considered contemporaneous, and a new examination should 
be scheduled.

In addition, since the veteran's claim is one for an 
increased disability rating, the RO should obtain the most 
current VA treatment records for his PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with legally 
compliant notice of the information and evidence 
necessary to substantiate his claims for an 
increased rating and a TDIU.  The notice should 
include the instruction that he should submit to 
VA copies of any evidence relevant to these 
claims that he has in his possession and has not 
already submitted. 

2.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Dublin, 
Georgia for treatment for PTSD from July 2002 to 
the present.  All efforts to obtain VA records 
should be fully documented, and the VA facility 
should provide a negative response if records are 
not available.

3.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for a VA 
psychiatric examination.  The claims file should be 
provided to the examiner for review in conjunction 
with the examination.  The examiner should indicate 
in the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be conducted 
in order to ascertain the severity of the veteran's 
service-connected PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to be 
present.  The examiner should comment on the extent 
to which the service-connected PTSD impairs the 
veteran's occupational and social functioning, 
including whether it is considered he is 
unemployable due to PTSD.  The examiner is 
requested to assign a numerical code for the Global 
Assessment of Functioning score, and include an 
explanation of the numerical code assigned.  The 
examiner should set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, citation to 
specific evidence in the record.  

4.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and the VA examination report is 
complete, the RO should readjudicate the veteran's 
claims.  If such action does not resolve the 
claims, a Supplemental Statement of the Case should 
be issued to the veteran and his representative, 
which should include the appropriate laws and 
regulations applicable to the veteran's claims.  An 
appropriate period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

